Citation Nr: 9924656	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran initially requested a 
personal hearing however, in April 1997, he canceled his 
hearing request.


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence to enable the 
Board to render an equitable disposition of this appeal.

2.  The veteran's sensorineural hearing loss is manifested by 
average pure tone pure tone decibel loss of 51 decibels in 
the right ear, and 83 decibels in the left ear, with speech 
recognition scores, using the Maryland CNC test, of 80 
percent in the right ear and 40 percent in the left ear.
    

CONCLUSION OF LAW

Assignment of a disability rating greater than 30 percent for 
bilateral sensorineural hearing loss is not warranted at this 
time.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 
4, §§ 4.85, 4.85a, 4.86 (prior to and from June 10, 1999), 
Diagnostic Code 6103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id. 

The Board recognizes that the VA Rating Schedule pertaining 
to ear and other sense organs was amended effective June 10, 
1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  However, to 
the extent that these changes are applicable in this case, 
they do not result in any potential for a greater evaluation 
for the veteran, and do not require a remand to avoid an 
adverse impact on the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  A remand is not required 
where there is no possibility of any benefits flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The claims file contains reports of the veteran's VA 
outpatient treatment for the period from July 1995 through 
February 1997.  In July 1995, and again in July 1996, the 
veteran presented with complaints of decreasing hearing 
acuity.  The diagnosis was bilateral sensorineural hearing 
loss.

On August 8, 1996, the veteran filed a claim for an increased 
rating for his hearing loss disability.

On VA audiological examination in September 1996, the 
veteran's pure tone thresholds on air conduction, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
65
65
60
LEFT

85
85
80
80

The four tone average was 51 for the right ear, and 83 for 
the left ear.  Speech audiometry, using the Maryland CNC 
test, revealed speech recognition ability of 80 percent in 
the right ear and of 40 percent in the left ear.  

In September the RO issued a rating decision denying an 
increase in the rating for the veteran's left ear hearing 
loss disability.  The veteran filed a notice of disagreement 
and appealed from that decision.

On authorized VA audiological examination in December 1998, 
the veteran's pure tone thresholds on air conduction, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
65
65
60
LEFT

85
85
85
80

The four tone average was 53 for the right ear, and 84 for 
the left ear.  Speech audiometry, using the Maryland CNC 
test, revealed speech recognition ability of 80 percent in 
the right ear and of 52 percent in the left ear.

The examiner opined that the progressive sensorineural 
hearing loss in the veteran's right ear resulted from the 
same acoustic trauma in service which had caused his left 
sensorineural hearing loss.  

By rating decision in December 1998, the RO granted service 
connection for sensorineural hearing loss in the right ear.  
A 20 percent disability rating was assigned for bilateral 
sensorineural hearing loss, effective from August 8, 1996, 
the date of the veteran's claim for an increased rating for 
his hearing loss disability.

The RO sought an opinion from the Chief of the VA Audiology 
and Speech Pathology Service on the question of which speech 
recognition score for the veteran's left ear should be used 
to evaluated his disability, the 1996 40 percent score, or 
the 1998 52 percent score.  In February 1998, the Chief 
responded stating that the 1996 40 percent score should be 
used.

Thus, in March 1999, the RO issued a rating decision 
increasing the disability rating for the veteran's bilateral 
sensorineural hearing loss to 30 percent, under Diagnostic 
Code 6103, effective from August 8, 1996, the date of his 
claim for an increased rating.  38 C.F.R. § 4.85, and 
Diagnostic Code 6103.        

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss was changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App.55 (1998), it was held that the new rating 
criteria could not have retroactive application.  Therefore, 
in this case, the Board has evaluated the veteran's hearing 
loss under the old criteria both prior to and from June 10, 
1999, and under the new criteria as well from June 10, 1999.  

From June 10, 1999, 38 C.F.R. § 4.86 provides that when the 
puretone threshold at each of the four frequencies is 55 
decibels or more the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, that results in 
the higher numeral, will be used.  A review of the veteran's 
impairment in relation to these tables reflects that using 
Table VI results in the higher numeral.

Accordingly, sensorineural hearing loss is evaluated by using 
the Tables provided in 38 C.F.R. § 4.85 to assign a numeric 
designation of the hearing impairment in each ear based upon 
the average puretone decibel loss, and to combine those 
numeric designations and arrive at the percentage disability 
evaluation which may be assigned to the veteran's hearing 
loss.  Using Table VI, the veteran's right ear, with its 53 
decibel average pure tone loss and 80 percent speech 
recognition score, would be assigned an "IV" designation.  
His left ear, with its 84 decibel average pure tone loss and 
40 percent speech recognition score, would be assigned an 
"X" designation.  Turning to Table VII, with an "IV" 
designation in his right ear, and an "X" designation in his 
left ear, the veteran would be entitled to only a 30 percent 
disability rating at this time, under Diagnostic Code 6103.  
38 C.F.R. § 4.85, and Diagnostic Code 6103.  

Therefore, a preponderance of evidence is against an 
evaluation greater that the 30 percent disability rating for 
bilateral sensorineural hearing loss that has been assigned.


ORDER

Entitlement to a disability rating greater than 30 percent 
for bilateral sensorineural hearing loss is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

